        Case 1:18-cv-06341-RA Document 20 Filed 01/25/19 Page 1 of 2
          Case 1:18-cv-06341-RA Document 19 Filed 01/24/19 Page 1 of 2
                                                           ftRf'r.n
                                                           IVI tlV:
January 24, 2019                             Application granted. In light of the revised
                                             case management plan, the February 8, 2019
VIA ECF                                      conference is adjourned until April 5, 2019,
The Honorable Ronnie Abrams                  at 4:15 p.m. SO ORDER D.
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street                                                 ~onnie Abrams, U.S.D.J.
New York, New York 10007                                         January 25, 2019

Re:    Waterfall Asset Management, LLC v. Waterfall Properties Group, LLC
       Case No. 1:18-cv-6341-RA

Dear Judge Abrams:
       Counsel for the parties jointly submit this letter-motion to seek a sixty-day
extension of the remaining deadlines set forth in the Case Management Plan and
Scheduling Order for this case and adjournment of the February 8, 2019 post-fact-
discovery conference until after the new fact discovery close. We submit that there is
good cause for the extension sought. Both parties have diligently pursued their claims
and engaged in the discovery process. However, it is now clear that more time will be
required to complete fact discovery in a manner that affords each side due process.
The parties still need to resolve some document production disputes, conduct
depositions and perhaps conduct some additional follow-up discovery In addition, the
parties have engaged, and remain engaged in settlement discussions, and believe that
the additional time sought to continue those discussions and complete discovery will
further the potential for an amicable resolution to this case.
      There have been no prior requests for extensions of the times set forth in the
Scheduling Order. The only prior request for an extension of time was Defendant's
request for a 30-day extension of time to respond to the complaint, which was granted.
      A proposed Revised Scheduling Order is enclosed with this letter. For the
reasons set forth above, counsel respectfully request that the extension sought herein be
granted.

Respectfully submitted,

Faegre Baker Daniels LLP                     Tannenbaum Helpern Syracuse
                                              & Hirschtritt LLP
ls/Peter M. Routhier
Peter M. Routhier (pro hac vice)             Ls/ L. Donald Prutzman
2200 Wells Fargo Center                          L. Donald Prutzman I r=--:.::-:........:.::.;....:=::.=============;i
90 South Seventh Street                      900 Third Avenue         tSDC-SD~Y
Minneapolis, MN 55402                        New York, New York 1 OOCL~IENT
                                                                      1   FLFCTRO\TICALLY FILED
                                                                      ! !)()( #:

                                                                          !)   ~/-.~--~_,-,~u:·_.r:)::-~r(:2-~'.5~/=/=1- :=.J
                                                                                                                    = -.
        Case 1:18-cv-06341-RA Document 20 Filed 01/25/19 Page 2 of 2
         Case 1:18-cv-06341-RA Document 19 Filed 01/24/19 Page 2 of 2




                                        -2-                        January 24, 2019


Telephone: (612) 766-7000               (212) 508-6739
Fax: (612) 766-1600                     Fax: (212) 202-6491
Email: Peter.Routhier@F aegre BD .com   Email: prutzman@thsh.com

Attorneys for Plaintiff                 Attorneys for Defendant

Enclosure.
